Citation Nr: 1442872	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  06-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchitis with bronchiectasis right lower lobe.

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was the subject of a Remand in January 2013.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  His appeal was later transferred to the VARO in Denver, Colorado. 

In April 2009 the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is found in the record.  In September 2012, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing. As the Veteran indicated in his October 2012 response that he did not wish to appear at another hearing, the Board finds that the Veteran has waived any right to an additional hearing.  See 38 C.F.R. §§ 20.703, 20.707, 20.1304 (2013).

In a January 2013 decision, the Board denied the rating claim listed on the title page and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran subsequently appealed the rating decision to the United States Court of Appeals for Veterans Claims (CAVC).  A March 2014 Joint Motion for Remand (JMR) vacated the portion of the January 2013 Board decision that denied entitlement to a rating in excess of 30 percent for bronchitis with bronchiectasis right lower lobe.  The case has been returned to the Board for action consistent with the JMR.  As for the TDIU claim, the record does not show that any action was undertaken on this issue.  Accordingly, the TDIU issue remains in Remand status. 

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2012 to April 2012 and an August 2014 Appellate Brief.  


FINDING OF FACT

The evidence does not show that the Veteran's bronchitis with bronchiectasis was manifested by Forced Expiratory Volume (FEV)-1 of 40 to 55 percent predicted, or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent, or Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) by the Single Breath Method (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min; or was manifested by incapacitating episodes of infection of 4 to 6 weeks or at least 6 weeks of total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bronchitis with bronchiectasis, right lower lobe, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.20, 4.96, 4.97, Diagnostic Codes 6600, 6601, 6602 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied. 

The Veteran was notified via letters dated in April 2010 and December 2010 of the criteria for establishing a higher rating for his respiratory disability, and his and VA's respective duties for obtaining evidence.  This VCAA notice was provided after the initial unfavorable AOJ decision in January 2006.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim on appeal was readjudicated in an April 2012 SSOC. 

As for whether it is error for the RO to fail to comply with the prior remand direction that a VCAA notice be provided for the increased rating claim in compliance with the requirements contained in the CAVC's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the RO is not required to complete the directed VCAA notice development because there are otherwise legally sufficient notice letters dated in April 2010, August 2010, and December 2010 in the file.  An "intervening change in law exception" to the law of the case doctrine applies.  Thus, there is no Stegall violation.  See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. Brown, 9 Vet. App. 33 (1996) (per curiam). 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained private and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a Board hearing.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was also provided with VA examinations in January 2005, June 2006, and April 2012 for his respiratory disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As explained in more detail below, the Veteran never provided VA with permission and information with which to contact private hospital and medical sources to confirm hospitalizations and medical treatment for his lung disability since June 2006.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While VA is obligated to assist a claimant in the development of a claim, VA has no duty to prove the claim. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in April 2009.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ specifically noted the issues on appeal.  Additionally, the Veteran testified to the symptoms and severity of his lung disability.  Furthermore, the Veteran was afforded the opportunity to clarify whether or not relevant medical records has been associated with the claims file.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, such as with the Veteran's service-connected respiratory disability, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14. 

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms -not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  



Bronchitis

JMR

In the JMR, the parties noted that in the January 2013 decision, the Board determined that in order to warrant a 60 percent disability rating under DC 6601, the Veteran's claimed periods of bed rest must have been for incapacitating episodes of infection and "ordered . . . by one of his doctors."  The parties agreed that to the extent the Board appeared to have interpreted that the rating criteria require that the Veteran's assertions of bed rest necessitate evidence that it was prescribed by a physician, such appeared contrary to the express wording of DC 6601.  By contrast, the parties noted the language differences contained in DC 6601 and that contained in 38 C.F.R. § 4,71a, DC 5243 (Intervertebral Disc Syndrome), where in the latter, the criteria specifically use the terminology "bed rest prescribed by a physician and treatment by a physician," see DC 5243 Note (1); while, as indicated, under the Note found in DC 6601, the terminology used is "bedrest and treatment by a physician."  The parties maintained that as the criteria provide distinct terminology to define "incapacitating episodes," the Board's apparent requirement that the Veteran have been "ordered to bed" by a physician for treatment of infection related to his respiratory disorder lacked sufficient reasons or bases and warranted remand.

The Board, however, observes that the Schedule for Rating Disabilities for the Respiratory System was amended effective October 7, 1996.  See Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46720 (Sept. 5, 1996). Compare (pre- October 7, 1996, Diagnostic Code 6601 Bronchiectasis: for pronounced symptoms in aggravated form, marked emphysema, dyspnea at rest or on slight exertion, cyanosis, marked loss of weight or other evidence of severe impairment of general health, assigning a 100 percent rating; for severe symptoms with considerable emphysema, impairment in general health manifested by loss of weight, anemia, or occasional pulmonary hemorrhages, occasional exacerbations of a few days duration, with fever, etc., are to be expected and demonstrated by lipiodol injection and layer sputum test, assigning a 60 percent rating; for moderate symptoms manifested by persistent paroxysmal cough at intervals throughout the day, abundant purulent and fetid expectoration, and slight, if any, emphysema or loss of weight, assigning a 30 percent rating; and for mild symptoms manifested by paroxysmal cough, mostly night or morning purulent expectoration, assigning a 10 percent rating, with (post- October 7, 1996, Diagnostic Code 6601 Bronchiectasis:  for incapacitating episodes of infection of at least six weeks total duration per year, assigning a 100 percent rating; for incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously, assigning a 60 percent rating; for incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year, assigning a 30 percent rating; for intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year, assigning a 10 percent rating; and defining "an incapacitating episode [as] one that requires bedrest and treatment by a physician").  Thereafter, a proposed rule to amend the Schedule for Rating Disabilities by revising the evaluation criteria for diagnostic code 5293, intervertebral disc syndrome was issued.  See Intervertebral Disc Syndrome, 62 Fed. Reg. 8204 (Feb. 24, 1997).  VA proposed "to evaluate intervertebral disc syndromes that are primarily disabling because of periods of acute symptoms that require bed rest according to the cumulative amount of time over the course of a year that the patient is incapacitated, i.e., requires bed rest and treatment by a physician."  Id. at 8204.  (Emphasis added).  VA proposed that Note (1) would read as follows:  "An incapacitating episode of intervertebral disc syndrome means a period of acute symptoms (orthopedic, neurologic, or both), requiring bed rest and treatment by a physician."  (Emphasis added).  Id. at 8205.  Thereafter, the final rule was issued.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54345 (Aug. 22, 2002).  VA noted that it was "proposed to define the term 'incapacitating episode of intervertebral disc syndrome' to mean a period of acute symptoms (orthopedic, neurologic, or both), requiring bed rest prescribed by a physician and treatment by a physician."  Id.  at 54347.  VA explained that "[s]uch treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician."  Id.  VA acknowledged that "[o]ne commenter suggested that [VA] revise the definition to require bed rest 'prescribed by a physician,' but eliminate the requirement for treatment."  Id.  VA noted that "[a] physician prescribing bed rest will ordinarily prescribe treatment, e.g., analgesics, muscle relaxants, or traction, as well . . . [but] the requirement for treatment by a physician makes the criteria clearer, more objective, and more likely to promote consistent evaluations."  Id.  Therefore no change was made in response to this comment; however, "in order to clarify note (1) [VA] added 'prescribed by a physician' following 'bed rest.'"  Id.  

Thus, the foregoing does not suggest that the language "bedrest and treatment by a physician" was changed to "bed rest prescribed by a physician and treatment by a physician" for purposes of changing criteria that purportedly allowed lay assertions alone to substantiate the necessity of bed rest to criteria of physician prescribed bed rest.  Rather, the foregoing suggests that physician prescribed bed rest was the intent of the former language.  The Board, however, is cognizant that it should comply with the remand orders in a JMR.

Increased Rating

Historically, the Veteran was granted service connection for chronic bronchitis with cylindrical bronchiectasis, right lower lobe, moderate, in a November 1976 rating decision and awarded a 10 percent disability rating, effective September 18, 1976, the day after his discharge from active duty.  In an April 1977 rating decision, the disability rating was increased to 30 percent, effective September 18, 1976.  In a signed September 2005 statement, the Veteran requested a higher rating for this respiratory disability.  In his written submissions and Board testimony, the Veteran essentially contends that his service-connected bronchitis with bronchiectasis is more severe than currently rated. 

The Veteran's disability is rated under the provisions of Diagnostic Code 6600, which provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 71-to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, are rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, are rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), are rated 60 percent disabling. 

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, are rated 100 percent disabling. 38 C.F.R. § 4.97. 

Post-bronchodilator findings from the pulmonary function tests are the standard in pulmonary assessment.  See Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (noting that VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual). 

The rating criteria for respiratory disorders were revised during the pendency of this appeal, effective October 6, 2006.  The revised rating criteria, however, only apply to new claims filed on or after October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension with Heart Disease, 71 Fed. Reg. 52,457 -60 (Sept. 6, 2006) ("The provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule.").  As the Veteran's claim was filed prior to October 6, 2006, the Board will consider only the regulations in effect prior to October 6, 2006. 

Diagnostic Code 6601 pertains to the evaluation of bronchiectasis.  Diagnostic Code 6601 states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  A 100 percent rating is warranted for incapacitating episodes of infection of at least six weeks total duration per year.  The Note following DC Code 6601 indicates that an incapacitating episode is one that requires bed rest and treatment by a physician.  Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  38 C.F.R. § 4.97, Diagnostic Code 6601. 

The Veteran underwent a VA respiratory examination in January 2005.  It was noted that the Veteran had been suffering from bronchitis with bronchiectasis in the right lower lobe for 30 years.  He had a cough with purulent sputum and shortness of breath with walking one-half of a city block.  The Veteran reported monthly asthmatic attacks and said that he needed to visit a physician to control the attacks as often as three times a year.  He denied contracting infections easily from his respiratory condition.  He said he had not suffered from an episode of respiratory failure requiring respiration assistance from a machine.  He did require inhalation of anti-inflammatory medication and bronchodilator by inhalation intermittently.  Functional impairment was noted as recurrent episodes of shortness of breath with minor physical exertion.  It was also noted that this respiratory condition did not result in any time lost from work. 

On examination, breath sounds were symmetric, there were no rhonci or rales, and the expiratory phase was within normal limits.  A chest X-ray study revealed that the lungs were clear, but that an azygous lobe fissure in the right medial pulmonary apex showed as an anatomical variant.  There was no infiltrate, atelectasis or pleural surface abnormality.  No nodules were noted of significance. 

A pulmonary function test (PFT) revealed a mild obstruction pre-bronchodilator and a mild obstruction as well as low vital capacity, possibly from a concomitant restrictive defect post-bronchodilator.  Testing showed FEV-1 at 71 percent of predicted value pre-bronchodilator and 71 percent post-bronchodilator and FEV-1/FVC was at 69 percent pre-bronchodilator and 73 percent post-bronchodilator.  The examiner noted that a DLCO was not done because the PFT results were considered sufficient to evaluate the Veteran's pulmonary status.  The VA examiner opined that the Veteran's diagnosed bronchitis with bronchiectasis had progressed to a mild obstructive airway disease. 

An August 2005 VA medical record noted that the Veteran said he could walk 45 feet before having to stop and rest.  However, the examiner noted that the Veteran seemed to be able to walk from the waiting area to the exam room without having to stop and rest.  Examination of the lungs showed they were clear without rales or ronchi with no retractions.  Diminished breath sounds were noted bilaterally without wheezing.  Assessment was chronic obstructive asthma, COPD, and bronchiectasis by history.  A PFT later that month showed a FEV1 of 68.8 percent and a FEV1/FVC of 73 percent. 

The Veteran's spouse submitted a signed statement dated in September 2005 in which she stated that the Veteran had shortness of breath all the time and was sometimes so tired that he was unable to get out of bed or out of his chair.  During the past year, she claimed that he had bed rest of about 10 weeks or more due to his service-connected lung condition.  She also claimed that he had been unable to work for more than 12 months due to his breathing and back disorders and his depression. 

A September 2005 VA medical record noted examination of the lungs showed a few scattered expiratory wheezes/rhonchi and no retractions. 

Another September 2005 VA medical record noted correspondence by a VA physician to the effect that the Veteran might be in need of bed rest for pain due to lower back, cervical spine, left shoulder, and left knee disorders.  Bed rest due to his service-connected respiratory disability is not noted in the correspondence. 

According to a typewritten statement dated in February 2006, the Veteran claimed that during the past year he had bed rest for approximately 10 weeks due to dyspnea, chronic bronchitis, breathing difficulties, marked emphysema, and recurrent infections.  He said that his doctors had to increase his antibiotics due to recurrent infection and wheezing.  He also noted that he was entitled to a 60 percent rating because the November 2005 PFT showed a FEV1 of 45 percent.  In an attached memorandum to his service representative, the Veteran claimed that between 2003 and 2006 he was hospitalized several times due to breathing problems, had bed rest for 8 to 10 weeks during the previous year, and had an infection of the lungs. 

The Veteran underwent another VA respiratory examination in June 2006.  The Veteran told the examiner that he quit smoking cigarettes in 1988.  He complained that symptoms of his asthma, bronchiectasis, and bronchitis, all diagnosed while he was in service, had persistently worsened, and especially in the last two to three years his lungs had really caused him problems.  He reported a daily productive cough, worse in the mornings.  He always produced sputum which was sometimes green and grayish and sometimes tinged with a little blood maybe once every month.  The Veteran reported no anorexia, but was short of breath on exertion.  He got short of breath even on rest.  He reported he was short of breath all the time and even taking a couple of steps caused him to be short of breath. 

The Veteran reported an acute episode of asthma at least once or twice a month, but did not provide the examiner with any precipitating factors.  He reported that four times in the last year, he had been seen for his lung problems.  He said that he saw his private physician whenever he had a problem.  He reported that he also got short of breath, wheezing, and chest pain because of the bronchiectasis. 

The Veteran used a nebulizer 4 times a day with Albuterol.  He also used a Combivent inhaler 4 times a day.  He was on Azmacort 4 times a day and took Singulair once a day.  He told the examiner that when he used the nebulizers he got a little relief but then it all came back again.  He also reported that the medications occasionally caused him to be a little lightheaded.  The Veteran also said that he lost about 12 pounds in the last year, but the examiner noted that the Veteran weighed 202 pounds in August 2005 and now weighed 206 pounds.  The Veteran also reported that he had about 5 weeks of incapacitation in the last one year that he was prescribed treatment and bed rest by a physician. 

The Veteran also told the examiner that he was a part-time teacher, but because of his lungs and back, his doctor had put him on disability so he had not been able to work too much over the last two years.  He said that he had been a correction agent before this and in 2004 was put off work because of his back and lung problems. 

On examination, the examiner noted no respiratory distress.  The Veteran was able to finish his sentences without being short of breath and the examiner did not note any dyspnea on sitting.  There was no evidence of any cor pulmonale or ventricular hypertrophy, or any restrictive disease, scoliosis, or pectur excavatum.  The Veteran's lungs were clear to auscultation bilaterally during this examination. 

The June 2006 VA examiner cited the November 2005 PFT which showed FEV1/FVC of 63 percent pre-bronchodilator and 76 percent post-bronchodilator.  The examiner noted that this ratio was consistent with a severe obstructive defect and that there had been a worsening of the FVC and FEV1 figures. (There are two different printouts of the November 2005 PFT found in the claims file.  In one, a FEV1 of 45 percent of predicted value pre-bronchodilator is shown and 61 percent of predicted value post-bronchodilator.  The other printout of the November 2005 PFT found elsewhere in the claims file shows that a FEV1 of 47.5 percent, not 45 percent, of predicted value pre-bronchodilator and 64.6 percent, not 61 percent, of predicted value post-bronchodilator.  The FEV1/FVC percentages were the same as reported in the VA examination report.) 

A chest X-ray study was within normal limits.  The June 2006 PFT showed FEV1 of 64.5 percent of predicted value pre-bronchodilator and 71.3 percent of predicted value post-bronchodilator; a FEV1/FVC of 67 percent pre-bronchodilator and 73 percent post-bronchodilator.  Diagnosis was chronic obstructive lung disease. 

A September 2007 PFT at a VA facility showed the following: FEV1 at 66 percent of predicted value pre-bronchodilator and 64 percent of predicted value post-bronchodilator and FEV1/FVC of 73 percent pre-bronchodilator and 69 percent post-bronchodilator.  The examiner noted that the Veteran's lungs were clear to auscultation.  In addition, the physician noted that he had asked the Veteran to provide copies of his private medical records from Memorial Hospital. 

In a March 2008 signed statement, the Veteran stated that he had been hospitalized several times for chest pains and lung infections for which he had to take antibiotics.  He said that paramedics twice had to take him to Memorial Hospital and that he was seen twice at Fort Carson and Fort Sill.  The Veteran also claimed that during the past year he had bed rest for more than eight weeks due to his service-connected lung disorder. 

In a signed statement dated in April 2009, the Veteran's spouse stated that the Veteran's respiratory disorder made him extremely fatigued at times and that she often had to lay towels on his chest or give him breathing treatments with the nebulizer.  She said that shortness of breath made him so tired that at times he was not able to get out of bed and that he had not been physically able to work due to his disabilities since 2003, except for volunteer teaching and ministry.  She noted that for the past several years he had bed rest about 10 weeks a year due to his lung condition. 

M.L.A.B., M.D., a physician in the Philippines, submitted correspondence dated in April 2009.  In it, the doctor said the Veteran was seen that month for a complaint of dyspnea.  The correspondence reflects the history of the Veteran's disability, including two hospitalizations in 2007 and 2008 at a private hospital in Colorado "due to his worsening condition."  Dr. M.L.A.B. also noted that the Veteran, a teacher, was staying in the Philippines where he had noted a slight improvement in his condition.  An examination that date was within normal limits, except for an occasional wheeze on the lower lobe of the right lung. 

During his Board hearing in April 2009, the Veteran testified that because of his respiratory condition he could only walk a few feet before getting tired and fatigued.  He said that a lot of doctors had told him that the fatigability of his lung problem was worse.  He also testified that at night he often wheezed almost all night.  Sometimes his wife had to put towels on his chest so that he could get air through his lungs.  He said that he could not carry out a lot of his daily functions as he got tired a lot quicker.  He also said that there are periods of time when he is at absolute bed rest.  The Veteran said that the onset of most of this worsening occurred in 2002. 

The Veteran also testified that he took a steroidal nebulizer four times a day and a Combivent inhaler as well as Singulair provided through VA.  He said that he experienced shortness of breath on any exertion and sometimes experienced fatigability while at rest.  The Veteran also said that he found he breathed a little better while in the Philippines doing volunteer work as a minister. He saw a lung doctor there once, but did not have a family doctor there.  He said that he had a lot of sputum every morning when coughing.  He denied ever being prescribed oxygen.  The Veteran claimed that he was hospitalized 2 or 3 times for chest pains in the past two years, but in both cases it was determined that he had an acute flare-up of his bronchiectasis.  (See transcript at pp. 4-9, 11-12). 

The Veteran underwent another VA examination in April 2012.  Significantly, the VA examiner noted that the Veteran's bronchitis and bronchiectasis did not require the use of oral or parenteral corticosteroid medications, but rather required inhaled medications and antibiotics.  The examiner noted that the Veteran took over-the-counter amoxicillin when in the Philippines, about 10 days out of every month.  The examiner also noted that the Veteran had not had any asthma attacks with episodes of respiratory failure during the past 12 months.  A near constant productive cough was noted with the bronchiectasis with purulent sputum.  Fatigue with exertion was also noted after the Veteran walked for one-half block or ascended one-half flight of stairs.  It was also noted that the Veteran reported that he had incapacitating episodes of infection due to bronchiectasis from 2 to no more than 4 weeks during the past 12 months. 

A chest X-ray study showed mild bronchiectasis at the lung base appearing slightly more pronounced that in a prior study.  A PFT showed a FEV1 of 68 percent of predicted value pre-bronchodilator and 74 percent of predicted value post-bronchodilator; FEV1/FVC of 91 percent pre-bronchodilator and 90 percent post-bronchodilator; and DLCO of 75 percent of predicted value pre-bronchodilator.  The VA examiner noted that the FEV1 predicted value was the test most accurately reflecting the Veteran's level of disability.  The examiner also noted that the PFT showed moderate obstructive disease with severe diffusion defect consistent with a diagnosis of bronchiectasis. 

The VA examiner also noted that the Veteran stated that he developed bronchitis every 4 to 6 weeks for which he takes antibiotics liberally.  He also reported incapacitating episodes of acute infection once or twice a year requiring bed rest and prolonged antibiotics for three to four weeks requiring non-physician ordered bed rest for two weeks.  The VA examiner also noted that the Remand had noted that the Veteran had recently been hospitalized for his lung condition, but the examiner said such documentation was not found in the claims file.  The examiner noted two hospitalizations in 2007 and 2009 for cardiac complaints.  Diagnosis was chronic bronchitis and bronchiectasis at lung bases, both mild in severity. 

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for bronchitis with bronchiectasis, right lower lobe, is not warranted.  The PFTs utilized in the January 2005, June 2006, and April 2012 VA respiratory examinations of record did not yield results that met or approximate the criteria for a rating in excess of 30 percent pursuant to Diagnostic Code 6600.  The competent and credible PFT results of post-bronchodilator findings for the period of appeal, as required by VA regulations, did not show FEV-1 of 40 to 55 percent predicted value after use of a bronchodilator, or FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) so as to warrant a 60 percent rating under Diagnostic Code 6600. See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2013). 
The FEV1 measurement of 45 percent from the November 2005 PFT cited by the Veteran in favor of a 60 percent rating is the figure for pre-bronchodilator testing and not post-bronchodilator.  As noted earlier, post-bronchodilator studies are used for evaluating the severity of the disability.  Therefore, the 61 percent predicted value post-bronchodilator is the appropriate measurement (not 45 percent), which entitles the Veteran to his current 30 percent rating under Diagnostic Code 6600. 

While some of these PFT results during the period of appeal actually show that the Veteran is only entitled to a 10 disability rating, the Board notes that his current 30 percent disability rating is considered protected.  Under 38 C.F.R. § 3.951(b), a rating must continuously be in effect for 20 years before it is protected.  The Veteran's current rating was established in a rating decision dated in April 1977 and effective September 18, 1976.  Therefore, this appeal will not reduce the disability rating for the Veteran's service-connected lung disability. 

The VA examinations of record and the other lay and medical evidence pertinent to this appeal for a higher rating also fail to show incapacitating episodes of infection for four to six weeks or at least six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously so as to warrant a higher rating under the provisions of Diagnostic Code 6601 for rating bronchiectasis.  See 38 C.F.R. § 4.97, Diagnostic Code 6601 (2013). 

Both the Veteran and his wife submitted statements to the effect that the Veteran had bed rest during this appeal, but those statements do not credibly show such bed rest was necessary to treat incapacitating episodes of infection of four to six weeks or at least six weeks of total duration, or that treatment by a physician was necessary for incapacitating episodes of infection of four to six weeks or at least six weeks of total duration.  In addition, his evidence of cough with purulent sputum was not associated with anorexia, weight loss, or frank hemoptysis.  In the August 2010 Board remand, the Board had requested private medical records of treatment for the Veteran's respiratory disorder since June 2006 and the RO, in correspondence sent to the Veteran in August 2010 and December 2010, had requested that the Veteran provide permission to obtain such documents. Permission was not obtained and the evidence was not provided.  Thus, as noted by the April 2012 VA examiner, there is no medical documentation in the claims file of any period of hospitalization or bed rest for the Veteran's service-connected lung disability.  

The Board acknowledges the Veteran's assertion that his bronchitis or bronchiectasis is more severe than the currently assigned rating.  Specifically, the Veteran has reported more difficulty breathing and weeks of bed rest.  The Veteran, as a lay person, is competent to provide such evidence of how his bronchitis affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board, however, finds that the statements of the Veteran and his wife, including statements estimating weeks of bed rest during different 12-month periods of time are unreliable and therefore not credible and, consequently, accords no probative weight to such assertions.  For example, in January 2005, the Veteran reported no time lost from work on account of his lung disability, but in a September 2005 statement from the Veteran's wife, she claimed the Veteran had not been able to work for more than 12 months, due in part to the Veteran's lung disability.  In September 2005, the Veteran's wife claimed the Veteran required "10 weeks or more" of bed rest in the past year.  In February 2006, the Veteran indicated he required "approximately 10 weeks" of bed rest in the past year.  In a memorandum that same month, he reported that he had bed rest for "8 to 10 weeks" during the previous year.  In June 2006, he reported "5 weeks" of incapacitating episodes in the past year.  The foregoing statements spanning just a year and a half are inconsistent which is significant because the rating turns on the amount of weeks required to treat incapacitating episodes of infection.  The inconsistency in the statements makes them unreliable and therefore do not constitute credible evidence that the Veteran required bed rest for four to six weeks or at least six weeks of total duration.  Indeed, the Veteran has described symptoms associated with a 100 percent rating under Diagnostic Code 6601.  This level of severity is clearly not borne out by the medical evidence of record which coincides with periods in which PFTs only showed a level of disability associated with a 10 percent rating under Diagnostic Code 6600.  Also, there is no credible evidence that the Veteran required monthly visits to a physician for required care of exacerbations.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The lay statements of the Veteran and his wife merely posit different time estimates of bed rest.  Also, it is unclear whether each period of claimed bed rest was due principally for the Veteran's respiratory disability or whether any bed rest was required for the care of other disorders, such as of bed rest for pain due to lower back, cervical spine, left shoulder, as indicated by the September 2005 VA medical record.  Finally, the Board again notes that the Veteran has identified private treatment records but has never granted VA permission to obtain any private medical records that would shed light on the severity of the disorder.  The Veteran has claimed multiple hospitalizations for his lung disability at private hospitals and numerous visits to his private physicians on account of his lung disability but this is not borne out by the medical evidence of record and not shown by any evidence VA has asked the Veteran to provide.  While lay evidence is certainly relevant in evaluating respiratory disorders, nowhere in the regulations is it provided that respiratory disorders are to be evaluated solely on the basis of lay testimony.  Indeed, generally, once service connection is established, there is medical evidence in the record relied upon in evaluating the disorder.  In claims for increased disability ratings, generally there is medical evidence in the record relied upon to evaluate the disorder.  Here, the medical evidence of record does not show that the severity of the disability warrants a higher rating, and as explained above, the lay evidence does not credibly show that a higher rating is warranted.  

In sum, the Board finds that the 30 percent disability rating is appropriate in this case.  A staged rating is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's bronchitis manifested symptoms meriting a disability rating in excess of 30 percent under Diagnostic Codes 6600, 6601, and 6602.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 30 percent for his service-connected respiratory disability is denied. 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected respiratory disorder with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective complaints; however, the Board finds that the Veteran has not described any exceptional or unusual features of his respiratory disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a rating in excess of 30 percent for bronchitis with bronchiectasis right lower lobe is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


